Citation Nr: 9934035	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for hearing loss, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had unverified service from January 1940 through 
February 1943 and verified service from August 1943 through 
May 1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which increased the evaluation 
assigned the veteran's hearing loss from 0 to 10 percent.  
The veteran subsequently appealed that decision to the Board.  
In a March 1999 determination, the Board remanded the claim 
to the RO for further development.  Specifically, the veteran 
was to be afforded a comprehensive audiological evaluation 
and the RO was to reevaluate the claim giving consideration 
to all of the evidence of record.  By rating decision dated 
June 1999, the RO increased the veteran's disability 
evaluation to 20 percent.  In August 1999, the veteran filed 
a Notice of Disagreement indicating that he believes he is 
entitled to an evaluation in excess of 20 percent for his 
bilateral hearing loss.  Accordingly, this matter has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has Level V auditory acuity in the right ear 
and Level VI auditory acuity in the left ear.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, 
Diagnostic Code 6100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 20 percent disability 
evaluation assigned for his bilateral hearing loss does not 
adequately reflect the severity of his symptomatology.  The 
initial question before the Board is whether the veteran has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  
The mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  In the present case, the veteran's claim is 
well grounded and the Board also finds that all relevant 
facts have been properly developed and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§ 4.85 (1999).  Evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  In order to evaluate the degree of disability from 
bilateral service-connected defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 U.S.C.A. § 1155, 1160 
(West 1991); 38 C.F.R. § 4.85(b).  Disability evaluations for 
hearing loss are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the veteran's defective hearing is rated 
under Diagnostic Code 6102.  During the pendency of the 
veteran's appeal, on May 11, 1999, the criteria for rating 
defective hearing were revised.  When a law or regulation 
changes during the pendency of an appeal, the Board must 
evaluate the veteran's disability under the version most 
favorable to the claimant, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board has reviewed the veteran's claim under both the "old" 
and "new" criteria, and based on this review, it finds that 
the new criteria are not more favorable to the veteran.  The 
new criteria are more beneficial to more profoundly deaf 
veterans.  See 64 Fed. Reg. 90, 25202-25210 (1999). 

In February 1998, the veteran requested an increased 
evaluation in the disability percentage assigned his service-
connected hearing loss which prior to that time had been 
assigned a noncompensable evaluation.  In connection with the 
veteran's request, the RO received VA outpatient treatment 
records for the period October 1997, to January 1998, as well 
as the report of an April 1998 VA examination.  Following a 
review of this record, the RO increased the evaluation 
assigned the veteran's hearing loss to 10 percent effective 
from December 9, 1997, the date of an audiological 
examination afforded the veteran at the Little Rock VA 
Medical Center (VAMC).  The RO concluded that the results of 
this examination showed 80 percent discrimination and a 
decibel loss of 50 in the right ear, and 90 percent 
discrimination and a decibel loss 66 in the left ear.  
However, the audiologist on the narrative portion of this 
examination indicates the veteran's word recognition scores 
in the right ear were good and the word recognition scores in 
the left ear were poor.  As the Board indicated in its March 
1999 decision, the audiologist's comments were clearly 
inconsistent with the RO's interpretation of the December 
1997 results as indicative of a higher percent of word 
discrimination in the left ear. 

In light of the question regarding the interpretation of the 
December 1997 results, it was also not readily apparent to 
the Board, whether those results were consistent with 
findings reported on VA examination in September 1995 and on 
VA examination in April 1998.  Specifically, on VA 
examination in September 1995, the average pure tone 
threshold in decibels for the right ear was 50 and 66 in the 
left ear, with speech recognition of 96 percent in the right 
ear and 88 percent in the left ear.  On VA examination in 
April 1998, the average pure tone threshold, in decibels, in 
the right ear was reported to be 52 and 69 in the left ear.  
Speech recognition was reported to be 88 percent, 
bilaterally.  The results of VA examination in 1995 and in 
1998 would have resulted in a noncompensable evaluation under 
the VA Rating Schedule.  See 38 C.F.R. §§ 4.85-4.86 (1999). 

However, the results of a June 1999 VA audiological 
evaluation establish that the veteran's hearing has worsened, 
but the results do not show that he is entitled to an 
evaluation in excess of 20 percent.  The audiological 
evaluation report shows that the veteran's pure tone 
thresholds in decibels, were as follows:  
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
85
110
LEFT
55
45
55
105
105

The veteran had average pure tone decibel loss of 65 in the 
right ear and of 77 in the left ear.  Speech audiometry 
revealed speech recognition ability of 72 percent in the 
right ear and of 68 percent in the left ear.  According to 
these findings, the veteran has Level V auditory acuity in 
his right ear and Level VI auditory acuity in his left ear.  
38 C.F.R. § 4.85, Table VI.  Based on these numeric 
designations, only a 20 percent evaluation is warranted under 
38 C.F.R. § 4.85, Table VII Diagnostic Code 6100.  
  
The veteran also contends that he is entitled to an 
extraschedular rating for unemployability pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).  However, there is nothing in 
the record to suggest such an unusual disability picture so 
as to render application of the regular provisions 
impractical.  The veteran's hearing loss has not resulted in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule, 
and as such, further consideration of the provisions of 
38 C.F.R. § 3.321 is not indicated.

Finally, while the Board does not doubt the sincerity of the 
veteran's claims regarding the severity of his hearing loss, 
the preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent at this time.  It follows that 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b) do 
not otherwise permit a favorable resolution of the appeal.  
The veteran may always advance a new claim for an increased 
rating should the severity of the disability increase in the 
future. 


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss, is denied. 



		
	BRUCE N. KANNEE
	Member, Board of Veterans' Appeals



 

